The Chancellor,
made the following order:
It is ordered that the bill be retained for twelve months; and the complainant be at liberty to bring an ejectment for the premises in question, and proceed to trial thereon in the mean time. And it is further ordered, that the defendant produce on the trial thereof the deeds from David Sheppard and wife to John Ayres and from John Ayres to David Sheppard, bearing date Jan’y 26th, 1843, made exhibits in this cause; and that the parties be at liberty to read the depositions taken in this cause of such of the witnesses as upon such trial shall be proved to be dead or unable to attend to be examined. And the Chancellor doth reserve the consideration of costs and of all further directions until after such trial shall be had ; and the parties are to be at liberty to .apply to the Court as occasion shall require.